Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-228971 (A) to Ushio Electronics Inc (Ushio) in view of US 20040099651 A1 to Johnson (“Johnson”).
Ushio discloses:
Regarding claim 6:
a light source (e.g., light sources 1) provided on one side of the chamber and for irradiating the substrate held by the holder with light (e.g., Fig. 1, 2, 4, 5 and 8 and para 22, wherein the chamber and holder are disclosed by Johnson as set forth herein); and 
a light diffusion plate (e.g., holding body 2 and heat transfer body 3) provided between the holder and the light source and having a size smaller than that of the substrate as seen in plan view, the light diffusion plate being disposed so that a central axis of the light diffusion plate coincides with a central axis of the substrate held by the holder, the light diffusion plate being provided with a plurality of recessed conic solids (e.g., protruding conic solids seen in Fig. 3A and recessed shapes are seen in Fig. 3C such that the claimed recessed conic solids would have been obvious) formed at a uniform density, said plurality of recessed conic solids being provided so that a light irradiated to said light diffusion plate 
Regarding claim 10: the plurality of recessed conic solids refracts the light from the light source toward a peripheral portion of the substrate (e.g., Fig. 1-5, particularly Fig. 2-3, and 8 and para 22-27).
Ushio does not explicitly disclose a chamber and holder (as recited in claim 1).
However, Johnson discloses:
Regarding claim 6:
a chamber (e.g., chamber 1) for receiving a substrate therein (e.g., Fig. 1 and para 21); 
a holder (e.g., pins 4) for holding the substrate in the chamber (e.g., Fig. 1 and para 21); 
a light source (e.g., lamp assemblies 2a and 2b including filament rings 7a, 7b, 7c, 7a', 7b' and 7c') provided on one side of the chamber and for irradiating the substrate held by the holder with light (e.g., Fig. 1 and para 21); and 
a light diffusion plate (e.g., isolation plates 5 and 6, spacers 8a, 8b, 8a', and 8b') provided between the holder and the light source and having a size smaller than that of the substrate as seen in plan view, the light diffusion plate being disposed so a the central axis of the light diffusion plate coincides with a central axis of the substrate held by the holder, the structure corresponding to the plurality of recessed conic solids of Johnson formed of uniform density and being provided so that a light irradiated to the light diffusion plate is refracted in the direction toward the outside of the light diffusion plate. (e.g., Fig. 1-2 and para 21-22); and
Regarding claim 10: the plurality of recessed conic solids refracts the light from the light source toward a peripheral portion of the substrate (e.g., Fig. 1-2 and para 21-22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Ushio as suggested and taught by Johnson in order to contain the apparatus components and support the substrate during processing.
Allowable Subject Matter
Claims 1, 2, 4, 8 are 9 are allowed.
Response to Amendment
The amendment of 02/04/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks then address the prior art rejections.  The remarks note the amendments to claims 1 and 4 and note the differences between the amended versions of claims 1 and 4 and the prior art.  As noted above, claims 1 and 4 are allowed.  The remarks then address claim 6.  The remarks then assert that Ushio and Johnson, individually or in combination, do not disclose or suggest a heat treatment apparatus including all the limitations as recited in independent claim 6 and that the applied combination of the references does not teach, among other things, "said light diffusion plate being provided with a plurality of recessed conic solids formed at a uniform density," as recited in independent claim 6.  The remarks state that the Office Action stated that Ushio's Fig. 3(A) shows the claimed recessed conic solids and then assert that Ushio's Fig. 3(A) shows protruding conic solids that are different from the recessed conic solids and that Ushio does not teach the claimed limitation "said light diffusion plate being provided with a plurality of recessed conic solids formed at a uniform density."  The remarks also assert that Johnson is also silent on the claimed limitation.  However, Ushio addresses the claimed limitation "said light diffusion plate being provided with a plurality of recessed conic solids formed at a uniform density” as set forth above and previously.  The remarks then conclude that Ushio and Johnson, individually or in combination, do not disclose or suggest a heat treatment apparatus including all the limitations as recited in independent .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 5, 2021